                                                                                                                          Case 2:20-cv-01705-JCM-DJA Document 15 Filed 10/08/20 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      3 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      4 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      5 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      6 demareel@ballardspahr.com

                                                                                                                      7 Attorneys for Defendant
                                                                                                                        JPMorgan Chase Bank, N.A.
                                                                                                                      8

                                                                                                                      9
                                                                                                                     10                           UNITED STATES DISTRICT COURT

                                                                                                                     11                                  DISTRICT OF NEVADA

                                                                                                                     12 YOSEF ISHAKI,                                  CASE NO. 2:20-cv-01705-JCM-DJA
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,                            STIPULATION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                                       EXTEND TIME FOR JPMORGAN
                                                                                                                     14 v.
                                                                                                                                                                       CHASE BANK, N.A. TO RESPOND TO
                                                                                                                     15 EQUIFAX INFORMATION SERVICES,                  PLAINTIFF’S COMPLAINT
                                                                                                                        LLC; TRANS UNION, LLC; EXPERIAN
                                                                                                                     16 INFORMATION SOLUTIONS;, INC.;                  (First Request)
                                                                                                                        BANK OF AMERICA; JPMORGAN
                                                                                                                     17 CHASE BANK, N.A.; BMW FINANCIAL
                                                                                                                        SERVICES, N.A.
                                                                                                                     18
                                                                                                                              Defendants.
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21          Defendant JPMorgan Chase Bank, N.A.’s (“Chase”) response to Plaintiff Yosef
                                                                                                                     22 Ishaki’s complaint currently is due October 8, 2020. Chase has requested, and

                                                                                                                     23 Plaintiff has agreed, that Chase has up to and including October 22, 2020 to respond

                                                                                                                     24 to Plaintiff’s complaint, to provide time for Chase to investigate Plaintiff's

                                                                                                                     25 allegations.
                                                                                                                     26

                                                                                                                     27                               [Continued on following page.]
                                                                                                                     28


                                                                                                                          DMWEST #40579277 v1
                                                                                                                          Case 2:20-cv-01705-JCM-DJA Document 15 Filed 10/08/20 Page 2 of 2



                                                                                                                      1           This is the first request for such an extension, and it is made in good faith and

                                                                                                                      2 not for purposes of delay.

                                                                                                                      3 Dated: October 6, 2020

                                                                                                                      4 BALLARD SPAHR LLP                                THE LAW OFFICES OF ROBERT M. TZALL
                                                                                                                      5
                                                                                                                        By: /s/ Lindsay Demaree                          By: /s/ Robert Tzall
                                                                                                                      6 Joel E. Tasca                                    Robert M. Tzall
                                                                                                                        Nevada Bar No. 14124                             Nevada Bar No. 13412
                                                                                                                      7 Lindsay Demaree                                  2551 N. Green Valley Parkway
                                                                                                                        Nevada Bar No. 11949                             Building C, Suite 303
                                                                                                                      8 1980 Festival Plaza Drive, Suite 900             Henderson, NV 89014
                                                                                                                        Las Vegas, Nevada 89135                          (702) 666-0233
                                                                                                                      9                                                  office@tzalllegal.com
                                                                                                                        Attorneys for Defendant
                                                                                                                     10 JPMorgan Chase Bank, N.A.                        Attorneys for Plaintiff
                                                                                                                     11

                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                           ORDER
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14                                           IT IS SO ORDERED:
                                                                                                                     15

                                                                                                                     16                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                     17
                                                                                                                                                                  DATED:         October 8, 2020
                                                                                                                     18
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #40579277 v1                        2
